
	
		I
		111th CONGRESS
		2d Session
		H. R. 5995
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny the
		  trade or business expense deduction for damages paid pursuant to the Oil
		  Pollution Act of 1990.
	
	
		1.Short titleThis Act may be cited as the
			 Closing Oil Spill Tax Loopholes Act of
			 2010.
		2.Denial of
			 deduction for payment of Oil Pollution Act claims
			(a)In
			 generalSection 162 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)Payment of Oil
				Pollution Act claimsNo
				deduction shall be allowed under subsection (a) for any amount paid for any
				claim for damages (or paid in settlement of such a claim) under the Oil
				Pollution Act of 1990 with respect to any discharge of
				oil.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to discharges
			 of oil occurring after December 31, 2009.
			
